


Exhibit 10.33

 

AGILENT TECHNOLOGIES, INC.

 

2009 Stock Plan

Stock Award Agreement (“Award Agreement”)

For Standard Awards Granted to Employees

 

SECTION 1.                                          GRANT OF STOCK AWARD.  THIS
STOCK AWARD AGREEMENT, DATED AS OF THE DATE OF GRANT INDICATED IN YOUR ACCOUNT
MAINTAINED BY THE COMPANY PROVIDING ADMINISTRATIVE SERVICES IN CONNECTION WITH
THE PLAN (AS DEFINED BELOW) (THE “EXTERNAL ADMINISTRATOR”), IS ENTERED INTO
BETWEEN AGILENT TECHNOLOGIES, INC. (THE “COMPANY”), AND YOU AS AN INDIVIDUAL WHO
HAS BEEN GRANTED RESTRICTED STOCK UNITS (THE “AWARDEE”) PURSUANT TO THE AGILENT
TECHNOLOGIES, INC. 2009 STOCK PLAN (THE “PLAN”).  THIS STOCK AWARD REPRESENTS
THE RIGHT TO RECEIVE THE NUMBER OF SHARES OF THE COMPANY’S $0.01 PAR VALUE
VOTING COMMON STOCK INDICATED IN THE AWARDEE’S EXTERNAL ADMINISTRATOR ACCOUNT
SUBJECT TO THE FULFILLMENT OF THE CONDITIONS SET FORTH BELOW AND PURSUANT TO AND
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE PLAN.  THE STOCK AWARD IS
AN UNFUNDED AND UNSECURED PROMISE BY THE COMPANY TO DELIVER SHARES IN THE
FUTURE.  CAPITALIZED TERMS USED AND NOT OTHERWISE DEFINED HEREIN ARE USED WITH
THE SAME MEANINGS AS IN THE PLAN.

 

Section 2.                                          Vesting Period.  So long as
Awardee remains an Awardee Eligible to Vest, the Stock Award shall vest as to
25% of the shares beginning on the first anniversary of the date of grant stated
in Section 1 above and another 25% on each subsequent anniversary of the date of
grant so that the Stock Award is fully vested on the fourth anniversary of the
date of grant.

 

Section 3.                                          Nontransferability of Stock
Award.  This Stock Award shall not be transferable by Awardee otherwise than by
will or by the laws of descent and distribution.  The terms of this Stock Award
shall be binding on the executors, administrators, heirs and successors of
Awardee.

 

Section 4.                                          Termination of Employment or
Service.

 

(a)                                  Any unvested Stock Award shall be forfeited
immediately when the Awardee ceases to be an Awardee Eligible to Vest, unless
the Awardee ceases to be an Awardee Eligible to Vest due to Awardee’s death,
total and permanent disability, retirement or participation in the Company’s
Workforce Management Program.  Except as the Committee may otherwise determine,
termination of Awardee’s employment or service for any reason shall occur on the
date such Awardee ceases to perform services for the Company or any Affiliate
without regard to whether such Awardee continues thereafter to receive any
compensatory payments therefrom or is paid salary thereby in lieu of notice of
termination or, with respect to a member of the Board who is not also an
employee of the Company or any Subsidiary, the date such Awardee is no longer a
member of the Board.

 

(b)                                 Notwithstanding any provision in the Plan to
the contrary, if an Awardee dies while an Employee, the Stock Award shall
immediately vest in full.  The vested portion of the Stock Award shall be
delivered to the executor or administrator of the Awardee’s

 

1

--------------------------------------------------------------------------------


 

estate or, if none, by the person(s) entitled to receive the vested Stock Award
under the Awardee’s will or the laws of descent or distribution.

 


(C)                                  NOTWITHSTANDING ANY PROVISION IN THE PLAN
TO THE CONTRARY, IF AN AWARDEE TERMINATES EMPLOYMENT DUE TO TOTAL AND PERMANENT
DISABILITY, DUE TO RETIREMENT IN ACCORDANCE WITH THE COMPANY’S LOCAL RETIREMENT
POLICY OR DUE TO PARTICIPATION IN THE COMPANY’S WORKFORCE MANAGEMENT PROGRAM,
THE STOCK AWARD SHALL VEST IN FULL.


 

(d)                                 In the event of a Change of Control of the
Company (as defined in Section 18(c) of the Plan or any successor), the Stock
Award shall vest in full immediately prior to the closing of the transaction. 
The foregoing shall not apply where the Stock Award is assumed, converted or
replaced in full by the successor corporation or a parent or subsidiary of the
successor; provided, however, that in the event of a Change of Control in which
one or more of the successor or a parent or subsidiary of the successor has
issued publicly traded equity securities, the assumption, conversion,
replacement or continuation shall be made by an entity with publicly traded
securities and shall provide that the holders of such assumed, converted,
replaced or continued Stock Awards shall be able to acquire such publicly traded
securities.

 

Section 5.                                          Restrictions on Issuance of
Shares of Common Stock.  The Company shall not be obligated to issue any shares
of Common Stock pursuant to this Stock Award unless the shares are at that time
effectively registered or exempt from registration under the U.S. Securities Act
of 1933, as amended, and, as applicable, local laws.

 

Section 6.                                          Responsibility for Taxes. 
Regardless of any action the Company or Awardee’s employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax or
other tax-related withholding (the “Tax-Related Items”), Awardee acknowledges
that the ultimate liability for all Tax-Related Items legally due by Awardee is
and remains Awardee’s responsibility and that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Stock Award, including
the grant and vesting of the Stock Award, the subsequent sale of shares of
Common Stock acquired pursuant to the Stock Award and the receipt of any
dividends or other distributions, if any; and (2) do not commit to structure the
terms of the grant or any aspect of the Stock Award to reduce or eliminate
Awardee’s liability for Tax-Related Items.

 

Awardee authorizes the Company and/or the Employer to, in the sole discretion of
the Company and/or the Employer, withhold all applicable Tax-Related Items
legally payable by Awardee from Awardee’s wages or other cash compensation paid
to Awardee by the Company and/or the Employer, within legal limits, or from
proceeds of the sale of shares of Common Stock.  Alternatively, or in addition,
if permissible under local law, the Company may in its sole discretion (1) sell
or arrange for the sale of shares of Common Stock that Awardee acquires to meet
the withholding obligation for Tax-Related Items, and/or (2) withhold in shares
of Common Stock, provided that the Company only withholds the amount of shares
of Common Stock necessary to satisfy the minimum withholding amount.

 

Finally, Awardee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of Awardee’s

 

2

--------------------------------------------------------------------------------


 

participation in the Plan or Awardee’s acquisition of shares of Common Stock
that cannot be satisfied by the means previously described.  The Company may
refuse to deliver the shares of Common Stock if Awardee fails to comply with
Awardee’s obligations in connection with the Tax-Related Items as described in
this section.

 

Section 7.                                          Adjustment.  The number of
shares of Common Stock subject to this Stock Award and the price per share, if
any, of such shares may be adjusted by the Company from time to time pursuant to
the Plan.

 

Section 8.                                          Nature of the Award.  By
accepting this Stock Award, Awardee acknowledges that:

 

(1)                                  the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time, unless otherwise provided in
the Plan and this Award Agreement;

 

(2)                                  the grant of the Stock Award is voluntary
and occasional and does not create any contractual or other right to receive
future grants of Stock Award, or benefits in lieu of Stock Awards, even if Stock
Awards have been granted repeatedly in the past;

 

(3)                                  all decisions with respect to future Stock
Award grants, if any, will be at the sole discretion of the Company;

 

(4)                                  participation in the Plan shall not create
a right to further employment with the Employer and shall not interfere with the
ability of the Employer to terminate Awardee’s employment relationship at any
time;

 

(5)                                  participating in the Plan is voluntary;

 

(6)                                  the Stock Award is an extraordinary item
that does not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and which is outside the scope of
Awardee’s employment contract, if any;

 

(7)                                  the Stock Award is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services to the Company or the Employer;

 

(8)                                  in the event Awardee is not an employee of
the Company, the Stock Award will not be interpreted to form an employment
contract or relationship with the Company; and furthermore, the Stock Award will
not be interpreted to form an employment contract with the Employer or any
subsidiary or affiliate of the Company;

 

(9)                                  the future value of the underlying shares
of Common Stock is unknown and cannot be predicted with certainty;

 

3

--------------------------------------------------------------------------------


 

(10)                            if Awardee accepts the Stock Award and obtains
shares of Common Stock, the value of those shares of Common Stock acquired may
increase or decrease in value;

 

(11)                            in consideration of the grant of the Stock
Award, no claim or entitlement to compensation or damages shall arise from
termination of the Stock Award or diminution in value of the Stock Award or
shares of Common Stock acquired under the Stock Award resulting from termination
of Awardee’s employment by the Company or the Employer and Awardee irrevocably
releases the Company and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Award Agreement, Awardee
shall be deemed irrevocably to have waived Awardee’s entitlement to pursue such
claim;

 

(12)                            by accepting the grant of this Stock Award
through the methods described in Section 18 below, the Awardee and the Company
agree that this Stock Award is granted under and governed by the terms and
conditions of the Plan and this Award Agreement, and the Awardee acknowledges
that he or she agrees to accept as binding, conclusive and final all decisions
or interpretations of the Company and/or the External Administrator upon any
questions relating to the Plan and Award Agreement; and

 

(13)                            the Awardee acknowledges that this Award
Agreement is between the Awardee and the Company, and that the Awardee’s local
employer is not a party to this Award Agreement.

 

Section 9.                                          Data Privacy.  The Awardee
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of the Awardee’s personal data as described in this
document by and among, as applicable, the Company, the Employer and the External
Administrator for the exclusive purpose of implementing, administering and
managing Awardee’s participation in the Plan.

 

Awardee hereby understands that the Company and the Employer hold certain
personal information about the Awardee, including, but not limited to, Awardee’s
name, home address and telephone number, date of birth, social insurance or
other identification number, salary, nationality, job title, any shares of stock
or directorships held in the Company, details of all Stock Awards or any other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in the Awardee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”).  Awardee hereby understands that
Data may be transferred to any third parties (including the External
Administrator) assisting in the implementation, administration and management of
the Plan, that these recipients may be located in Awardee’s country or
elsewhere, such as outside the European Economic Area, and that the recipient’s
country may have different data privacy laws and protections than Awardee’s
country.  All such transfers of Data will be in accordance with the Company’s
Privacy Policies and Guidelines.  Awardee hereby understands that Awardee may
request a list with the names and addresses of any potential recipients of the
Data by contacting Awardee’s local human resources representative.  Awardee
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Awardee’s participation in the

 

4

--------------------------------------------------------------------------------


 

Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom Awardee may elect to deposit any Common
Stock acquired upon vesting of the Stock Award.  Awardee hereby understands that
Awardee may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Awardee’s local human resources representative.  Awardee hereby
understands, however, that refusing or withdrawing the Awardee’s consent may
affect the Awardee’s ability to participate in the Plan.  For more information
on the consequences of Awardee’s refusal to consent or withdrawal of consent,
Awardee understands that he or she may contact his or her human resources
representative responsible for Awardee’s country at the local or regional level.

 

Section 10.                                   No Rights Until Issuance.  Awardee
shall have no rights hereunder as a shareholder with respect to any shares
subject to this Stock Award until the date that shares of Common Stock are
issued to the Awardee.  The Committee in its sole discretion may substitute a
cash payment in lieu of shares of Common Stock, such cash payment to be equal to
the Fair Market Value of the Shares on the date that such Shares would have
otherwise been issued under the terms of the Plan.

 

Section 11.                                   Administrative Procedures. 
Awardee agrees to follow the administrative procedures that may be established
by the Company and/or its designated broker for participation in the Plan which
may include a requirement that the shares issued upon vesting be held by the
Company’s designated broker until the Awardee disposes of such shares.  Awardee
further agrees that the Company may determine the actual method of withholding
for Tax-Related Items as described in Section 6 above.

 

Section 12.                                   Governing Law and Venue.  This
Award Agreement shall be governed by and construed according to the laws of the
State of Delaware without regard to its principles of conflicts of laws as
provided in the Plan.  Any proceeding arising out of or relating to this Award
Agreement or the Plan may be brought only in the state or federal courts located
in the Northern District of California where this grant is made and/or to be
performed, and the parties to this Award Agreement consent to the exclusive
jurisdiction of such courts.

 

Section 13.                                   Amendment.  This Stock Award may
be amended as provided in the Plan.

 

Section 14.                                   Language.  If the Awardee has
received this or any other document related to the Plan translated into a
language other than English and if the translated version is different than the
English version, the English version will control.

 

Section 15.                                   Electronic Delivery.  The Company
may, in its sole discretion, decide to deliver any documents related to the
Stock Award granted under (and participation in) the Plan or future awards that
may be granted under the Plan by electronic means or to request the Awardee’s
consent to participate in the Plan by electronic means.  The Awardee hereby
consents to receive such documents by electronic delivery and, if requested, to
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

5

--------------------------------------------------------------------------------


 

Section 16.                                   Severability.  The provisions of
this Award Agreement are severable and if any one or more provisions are
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions shall nevertheless be binding and enforceable.

 

Section 17.                                   Section 409A of the Code

 

(a)                                  This Stock Award shall be administered,
interpreted, and construed in a manner that does not result in the imposition on
the Awardee of any additional tax, penalty, or interest under Section 409A of
the Code.  The preceding provision, however, shall not be construed as a
guarantee any particular tax effect and the Company shall not be liable to the
Awardee any payment made under this Stock Award that is determined to result in
an additional tax, penalty, or interest under Section 409A of the Code, nor for
reporting in good faith any payment made under any Award as an amount includible
in gross income under Section 409A of the Code.

 

(b)                                 “Termination of employment,” “resignation,”
or words of similar import, as used in this Stock Award means for purposes of
payments under this Award that are payments of deferred compensation subject to
Section 409A of the Code, the Awardee’s “separation from service” as defined in
Section 409A of the Code.

 

(c)                                  To the extent any payment or settlement
that is a payment of deferred compensation subject to Section 409A of the Code
is contingent upon a “change in control,” such payment or settlement shall only
occur if the event giving rise to the change in control would also constitute a
change in ownership or effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company, within the
meaning of Section 409A of the Code.  The vesting of any Award shall not be
affected by the preceding sentence.

 

(d)                                 If a payment obligation under this Stock
Award arises on account of the Awardee’s separation from service while the
Awardee is a “specified employee” (as defined in Section 409A of the Code), any
payment of “deferred compensation” (as defined under Treasury Regulation
Section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid
within six (6) months after such separation from service shall accrue without
interest and shall be paid within 15 days after the end of the six-month period
beginning on the date of such separation from service or, if earlier, within 15
days after his or her death.

 

Section 18.                                   Recoupment.  This Stock Award is
subject to the terms of the Agilent Technologies Executive Compensation
Recoupment Policy in the form approved by the Committee as the date of grant
(the “Policy”), if and to the extent that the Policy by its terms applies to the
Stock Award and the Awardee; and the terms of the Policy as of the date of grant
are incorporated by reference herein and made a part hereof.

 

Section 19.                                   Entire Agreement.  The Plan is
incorporated herein by reference.  The Plan and this Award Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Awardee with respect to the subject matter hereof, and may not be
modified

 

6

--------------------------------------------------------------------------------


 

adversely to the Awardee’s interest except by means of a writing signed by the
Company and the Awardee.

 

Section 20.                                   Acceptance and Rejection.  This
Award Agreement is one of the documents governing this Stock Award, which the
Awardee may accept or reject online through the External Administrator’s
website.  If the Awardee has not rejected this Stock Award by the time of the
first vesting event, the Awardee will be deemed to have accepted this Stock
Award, and the shares of Common Stock vested pursuant to the Stock Award will be
issued and taxed accordingly.

 

Section 21.                                   Plan Document Acknowledgment.  The
Awardee further acknowledges that he or she has read and specifically and
expressly approves the following sections of the Award Agreement:
Nontransferability of Stock Award; Restrictions on Issuance of Shares of Common
Stock; Responsibility for Taxes; Nature of the Award; Data Privacy; No Rights
Until Issuance; Governing Law and Venue; Language; Electronic Delivery and
Entire Agreement.

 

 

 

AGILENT TECHNOLOGIES, INC.

 

 

 

 

 

By

/s/ William P. Sullivan

 

William P. Sullivan

 

President and Chief Executive Officer

 

 

 

By

/s/ D. Craig Nordlund

 

D. Craig Nordlund

 

Senior Vice President, General Counsel and Secretary

 

7

--------------------------------------------------------------------------------
